DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.
 
Status of Claims
Claims 1, 8, and 15 have been amended.
Claims 5, 7, 12, 14, 19, and 20 have been previously cancelled.
Claims 1-4, 6, 8-11, 13, and 15-18 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 12-17, filed 16 November 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8-11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brereton (U.S. Pre-Grant Pub. No. 20170228812), in view of Desai (U.S. Pre-Grant Pub. No. 20100145773), in further view of Vakhutinsky (U.S. Pre-Grant Pub. No. 20130073341) and Ramakrishnan (U.S. Pre-Grant Pub. No. 20050060270).
In regards to claim 1, Brereton teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least a processor of a computing system (Brereton: ¶8-9, ¶34-35, & ¶41-42), cause the computing system to:
receive allocation information indicative of a remaining quantity of a product in stock at each of a plurality of fulfillment centers (Brereton: ¶16 & ¶22 disclose that the system may collect inventory (i.e., product quantity) availability at a plurality of locations);
wherein the allocation information of each of a plurality of fulfillment centers is at least based upon (i) a quantity of the product currently at each of the plurality of fulfillment centers, (ii) a proximity of each of the plurality of fulfillment centers to a particular geographic region from a plurality of geographic regions, and (iii) shipping costs for deliveries originating at each of the plurality of fulfillment centers
establish, by at least the processor, (i) a first allocation of fulfillment centers to fulfill orders for a product to be delivered to different geographic regions during a markdown phase, and (ii) a second allocation of the fulfillment centers to fulfill the orders for the product to be delivered to the different geographic regions during the markdown phase, wherein the first allocation is different from the second allocation and wherein the first and second allocations are based upon the received allocation information (Brereton: ¶18 & ¶26-30 discloses that the system may establish a list of candidate fulfilment centers, wherein the fulfilment centers are selected based on a plurality of factors, such as inventory availability and geographic location).

Although Brereton teaches that in order to minimize fulfillment costs, the system may factor markdown prices into the fulfilment center allocation decision (Brereton: ¶15-16, ¶19, & ¶24), Brereton does not explicitly state generating a predicted profit and controlling operation of a sale terminal.
However, Desai teaches:
determine, by at least the processor, different price schedules for the orders to be fulfilled during the markdown phase based on the first allocation and the second allocation (Desai: ¶17, ¶88, ¶201, & ¶207);
generate, by at least the processor, a predicted profit from the orders fulfilled under each of the different price schedules (Desai: ¶89-90);
select, by at least the processor, a price schedule corresponding to the first allocation as resulting in a greater predicted profit than another one of the different price schedules
control, by at least the processor, operation of the sale terminal to enact the selected price schedule for incoming orders placed during the markdown phase (Desai: ¶85-86, ¶90-91, & ¶149).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price schedule generation and sale terminal operation, as taught by Desai, into the system and method of Brereton. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

Additionally, although Brereton teaches that in order to minimize fulfillment costs, the system may make allocation decisions based on a plurality of factors, such as inventory availability, geographic location proximity, and shipping costs (Brereton: ¶18 & ¶26-30) and Desai teaches of following price markdown rules in order to maximize business goals (Desai: ¶17, ¶223, & ¶281-282), Brereton and Desai do not explicitly state that the allocation decisions and price markdown decisions are based on product discontinuance date information and a price curve.
However, Vakhutinsky teaches the following limitations:
receive product discontinuance date information (Vakhutinsky: ¶26 discloses an optimization system that may determine pricing markdowns based on a product’s end of season timeline);
generate, for each of the first and second allocations, a price curve that is specific for each of the different geographic regions, wherein the price curve reflects periodic price changes planned for a corresponding geographic region until the product discontinuance date (Vakhutinsky: ¶26 & ¶40-43 discloses that the optimization system may generate a price curve that periodically (e.g., weekly) reviews and updates the price over a markdown period, until the end of a product’s sales period);
wherein each different price schedule is based upon the price curve that is specific for each of the different geographic regions (Vakhutinsky: ¶26 & ¶40-43 discloses that the optimization system may generate a price curve that periodically (e.g., weekly) reviews and updates the price over a markdown period, until the end of a product’s sales period).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the product discontinuance date information and a price curve, as taught by Vakhutinsky, into the system and method of Brereton and Desai. One of ordinary skill in the art would have been motivated to make this modification in order to “bring inventory to a desired level…and maximize total gross margin dollars over the entire product lifecycle” (Vakhutinsky: ¶3).

Furthermore, although Desai teaches of following price markdown rules in order to maximize business goals (Desai: ¶17, ¶223, & ¶281-282), Desai does not explicitly state modifying prices based on the received inventory information.
However, Ramakrishnan teaches cause the computing system to: modify the selected price schedule based on the received product discontinuance date information (Vakhutinsky: ¶26 & ¶40-43) and allocation information to control operation of a sale terminal in a manner that promotes balanced depletion of the quantity of the product in stock across each of the fulfillment centers (Ramakrishnan: ¶12, ¶48-49, & ¶79-87 disclose of an inventory and pricing optimization system configured to optimize generate a data structure, wherein the data structure includes the first allocation and the modified price schedule; forward the data structure to a sale terminal (Ramakrishnan: ¶79-87 disclose that the system may store and transmit the optimized markdown prices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inventory and pricing optimization, as taught by Ramakrishnan, into the system and method of Brereton, Desai, and Vakhutinsky. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate pricing decisions in connection with inventory allocation” (Ramakrishnan: ¶8).

Brereton goes on to teach cause fulfillment of the incoming orders according to the data structure and cause the fulfillment centers to prepare the incoming order and ship a product associated with the incoming order to a customer in a customer's geographic region (Brereton: ¶16 & ¶28).

In regards to claim 2, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the non-transitory computer-readable medium of claim 1.
Although Brereton further teaches cause the computing system to receive shipping charges for delivery of the product to the different geographic regions (Brereton: ¶16-18 & ¶27-28), Brereton does not explicitly state establishing price schedules based on received price sensitivity of customers.
However, Desai further teaches cause the computing system to receive price sensitivity information for customers located within the different geographic regions; wherein the different price schedules are established based, at least in part, on the received price sensitivity information or the received shipping charges (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).


In regards to claim 3, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the non-transitory computer-readable medium of claim 2. Brereton further teaches cause the computing system to limit the received shipping charges to charges that are to be incurred by a vendor of the product (Brereton: ¶16-18 & ¶27-28).

In regards to claim 4, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the non-transitory computer-readable medium of claim 2. Desai further teaches wherein the price sensitivity information is based on historical spending data of customers within the different geographic regions (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price sensitivity information, as taught by Desai, into the system and method of Brereton, Desai, Vakhutinsky, and Ramakrishnan. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

In regards to claim 6, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the non-transitory computer-readable medium of claim 1. Brereton further teaches wherein the selected price schedule for the first allocation of the fulfillment centers includes a shipping charge for fulfilling an order from a first fulfillment center that is greater than an alternate shipping charge for fulfilling the order from a second fulfillment center (Brereton: ¶16-18 & ¶27-28).

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Brereton further teaches a computing system, comprising: at least one processor connect to at least one memory; and an analysis module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor (Brereton: ¶8-9, ¶34-35, & ¶41-42). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 8.

In regards to claim 9, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 9.

In regards to claim 10, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 11, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 11.

In regards to claim 13, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

In regards to claim 16, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 16.

In regards to claim 17, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 18, Brereton, Desai, Vakhutinsky, and Ramakrishnan teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628